Citation Nr: 1510034	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis, to include as secondary to GERD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from September 1986 to September 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for hypertension and depression and whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sleep apnea have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, claimed as GERD, and for a respiratory disorder, claimed as chronic bronchitis, to include as secondary to GERD.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the claims file indicates that the Veteran applied for Social Security disability benefits.  See June 2008 private treatment record.  Unfortunately, no records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  On remand, all available Social Security disability records should be obtained.

Gastrointestinal Disorder

The Veteran asserts he currently suffers from a gastrointestinal disorder, claimed as GERD, which began during service.  

Service records indicate the Veteran sought treatment for abdominal pain and diarrhea in November 1988.  The following day, he returned after passing out twice and experiencing pain in the epigastric area.  He returned the next day, and was assessed with dyspepsia; however, he was admitted to the hospital several days later with gastroenteritis.  

Post service, the Veteran asserts he experiences symptoms of GERD.  In a July 2009 VA treatment note, it was reported that the Veteran has GERD.

To date, no medical opinion has been obtained regarding whether the Veteran's current disorder is causally or etiologically due to the symptoms experienced during service.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Respiratory Disorder

The Veteran asserts his chronic bronchitis began during service and has continued post service.

Service treatment records indicate the Veteran was treated on multiple occasions for bronchitis and upper respiratory infections.  See September 1987, December 1987, October 1988, and May 1989 service treatment notes.

Post service, the Veteran sought treatment at a VA Center less than a year after discharge from service in September 1989 for a subacute respiratory congestion syndrome, rule out chemical etiology, and for bronchitis in April 1990.  There are also several additional VA treatment notes diagnosing bronchitis, post service.  See November 1990, March 1992, and September 1991 VA treatment notes.  A September 2008 VA treatment note indicates the Veteran has chronic bronchitis.

To date, no medical opinion has been obtained regarding whether the Veteran's claimed chronic bronchitis had an onset during service or is causally or etiologically due to service.  

Furthermore, the Board notes that the Veteran has also asserted that his GERD aggravates his chronic bronchitis.  See February 2015 statement.  

On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  

Once obtained, all documents must be permanently associated with the claims file.  

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Obtain and associate with the claims file VA  treatment records dated from March 1992 to July 2009 and from July 2010 to date. 

3.  Thereafter, afford the Veteran a VA examination for a gastrointestinal disorder, claimed as GERD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All current gastrointestinal diagnoses should be noted.  

For each disorder, based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current gastrointestinal disorder is causally or etiologically due to service, to include the in-service notations of gastroenteritis, dyspepsia, gastritis, and peptic ulcer disease.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for a respiratory disorder, claimed as chronic bronchitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All current respiratory diagnoses should be noted.  

For each diagnosed disorder, based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's respiratory disorder is causally or etiologically due to service, or had an onset during service; and,

b)  that the Veteran's respiratory disorder is caused by or aggravated (beyond a natural progression) by his claimed gastrointestinal disorder.

If such aggravation is found, the examiner should determine the baseline manifestations of the Veteran's respiratory disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the gastrointestinal disorder.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After completion of the above, the RO/AMC must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


